                    Case 10-11255-CSS                  Doc 4261        Filed 06/03/19           Page 1 of 1


                              OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                             POST-CONFIRMATION QUARTERLY SUMMARY REPORT

 This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.

 Debtor's Name: SS Body Armor I, Inc.                         Bank: Rabobank

 Bankruptcy Number: 10-11255                                  Account Number: xxxxxx1566
 Date of Confirmation: November 10, 2015                      Account Type: Trustee Checking

 Reporting Period (month/year):         January 1, 2019 - March 31, 2019 (Q1)

              Beginning Cash Balance:                                                                       $       360,028.23

 All receipts received by the debtor:

              Cash Sales:                                                             $               -
              Collection of Accounts Receivable:                                      $               -
              Proceeds from Litigation (settlement or otherwise):                     $               -
              Sale of Debtor’s Assets:                                                $               -
              Transfers In from other Debtor Accounts:                                $               -
              Miscellaneous Income:                                                   $               -
              Capital Infusion pursuant to the Plan:                                  $               -
              Total of cash received:                                                                       $               -

 Total of cash available:                                                                                   $       360,028.23

 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

              Disbursements made under the plan, excluding the administrative
              claims of bankruptcy professionals:                                     $               -
              Disbursements made pursuant to the administrative claims of
              bankruptcy professionals:                                               $               -
              Transfer Out to other Debtor Account:                                   $               -
              All other disbursements made in the ordinary
              course:                                                                 $        15,450.00

              Total Disbursements                                                                           $        15,450.00

 Ending Cash Balance                                                                                        $       344,578.23

 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the
 best of my knowledge and belief.

05/24/19
 Date         Name/Title
